Citation Nr: 0639055	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  04-24 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder, to include as secondary to a service-connected left 
shoulder disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania in which the RO denied the 
benefit sought on appeal.  The appellant, who had active 
service from April 1990 to July 1992, appealed that decision 
to the BVA.  Thereafter, the RO referred the case to the 
Board for appellate review.    
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The most probative medical evidence of record supports a 
link between aggravation of the appellant's right shoulder 
rotator cuff syndrome and impingement syndrome and his 
service-connected left shoulder disability. 


CONCLUSION OF LAW

The appellant's right rotator cuff syndrome and impingement 
syndrome has been aggravated by a service-connected disease 
or injury. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.310 (2006). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).

In this case, a letter dated in April 2002 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal, the appellant cannot be prejudiced 
by any deficiency, if any, in the notice and assistance 
requirements of the VCAA.  As such, the Board will dispense 
with any further discussion of the VCAA and will proceed to 
the issue presented on appeal.  

B.  Law and Analysis 

In this case, the appellant contends that he is entitled to 
service connection for a right shoulder disorder.  More 
specifically, he claims that he overuses his right shoulder 
to compensate for his service-connected left shoulder 
disability; and that this overuse has aggravated his current 
right shoulder problems that consist of degenerative disc 
disease, bursitis, rotator cuff syndrome, impingement 
syndrome and/or mild subluxation of the right shoulder. See 
August 2006 BVA hearing transcript, p. 3; November 1999 and 
June 2000 VA medical records; private medical records dated 
in February 2001 and June 2001; August 2001 and September 
2001 letters from E.M., M. D.  While viewing the evidence in 
the light most favorable to the appellant in this case, the 
Board finds that the more persuasive and credible evidence 
supports a finding of secondary service connection in regards 
to the appellant's claim.  Therefore, the appellant's appeal 
for service connection will be granted. 

Applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  Service connection may also be granted for certain 
chronic diseases, such as arthritis, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).

In addition, service connection may also be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The United States Court of 
Appeals for Veterans Claims (the "Court") has further held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation. Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exists, and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability. Id.

According to a recent amendment to 38 C.F.R. § 3.310 that 
became effective October 10, 2006, VA will not concede that a 
nonservice-connected disease was aggravated by a service-
connected disease unless the baseline level of severity of 
the nonservice-connected disease is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the 
onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease. See 71 Fed. Reg. 52,744-52,747 (September 
7, 2006).  However, the general rule is that where the 
regulations pertinent to a decision are amended during the 
course of an appeal, the Board considers both the former and 
the current criteria. See generally Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply); see also VAOPGCPREC 7-2003 (Nov. 
19, 2003).  In this case, the Board will utilize the pre-
October 10, 2006 standard for aggravation since the 
appellant's appeal was pending at the time of the amendment's 
enactment; the 
pre-October 10, 2006 regulation is more beneficial to the 
appellant; and application of the amendment would result in 
retroactive effects upon the appellant's claim. 

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is responsible 
for assessing the credibility and weight to be given to the 
evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Such assessments extend to medical evidence. See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

The evidence in this case reveals that the appellant 
sustained a left shoulder dislocation with compression 
fracture of the humeral head while in service. See March 1998 
rating decision, p. 1.  The appellant reinjured his left 
shoulder post-service and subsequently underwent surgery for 
recurrent anterior dislocation. Id., p. 2.  In a rating 
decision dated in March 1998, the RO granted service 
connection for residuals of a left shoulder separation and 
assigned a 20 percent evaluation effective November 27, 1997.  
Id.; see also rating decisions dated in April 1999, September 
2000 and August 2002.  Since then, VA medical records 
indicating that the appellant has been diagnosed with (1) 
right shoulder degenerative disc disease, (2) right shoulder 
bursitis, (3) rotator cuff syndrome of the right shoulder, 
(4) impingement syndrome of the right shoulder and (5) mild 
subluxation of the right shoulder have been associated with 
the claims file. See November 1999 and June 2000 VA medical 
records; private medical records dated in February 2001 and 
June 2001; August 2001 and September 2001 letters from E.M., 
M. D.  These diagnoses constitute current disabilities for VA 
purposes and fulfill the first element necessary for 
establishing service connection either on a direct, 
presumptive or secondary basis.  Based upon these diagnoses, 
the appellant claims entitlement to service connection for a 
right shoulder disorder secondary to his service-connected 
left shoulder disability. See February 2000 statement in 
support of claim.  

For the record, the Board finds that service connection for a 
right shoulder disorder on either a direct or presumptive 
basis is not warranted in this case.  Although the evidence 
indicates that the appellant has been diagnosed with the 
right shoulder disorders set forth above, it does not show 
that the appellant developed any of these disorders in 
service or within one year of separation from service.  The 
appellant's service medical records are silent as to any 
complaints, treatment or diagnoses related to his right 
shoulder; and, in fact, his service separation clinical 
examination noted that the appellant's upper extremities were 
normal. See July 1992 report of medical examination.  
Additional evidence against a finding of direct service 
connection includes post-service statements made by the 
appellant in which he reported that he did not remember ever 
experiencing any specific injury to his right shoulder; 
denied specifically injuring his right shoulder in the 
service; and stated that he began experiencing right shoulder 
symptomatology in approximately 1999, several years after he 
separated from service. May 2002 VA examination report, 
p. 2. ("His right shoulder has been giving him dull aches 
since about two-and-a-half years ago")("It is less than 
likely that [the appellant's] right shoulder is the result of 
his injury in the Service"); June 2003 VA examination 
report, p. 2 ("[The appellant] reports that he has been 
having right shoulder pain for the last two-to-three years, 
especially since 1999, that is in the form of a dull ache 
situated on top of his right shoulder"); May 2004 VA 
examination report, pgs. 2-3 ("[The appellant] states that 
[his right shoulder pain] started in 1999 or 2000").  Based 
upon this evidence, the Board finds that service connection 
for a right shoulder disorder consisting of (1) degenerative 
disc disease, (2) bursitis, (3) rotator cuff syndrome, (4) 
impingement syndrome or (5) mild subluxation is not warranted 
on a direct basis.  In addition, since the appellant was not 
diagnosed with degenerative changes of the right shoulder 
until February 2000, almost eight years after he separated 
from service, service connection on a presumptive basis is 
also not available. See February 2000 MRI report.   

However, as for the appellant's secondary service connection 
claim, the Board observes that the appellant's claims file 
contains several private and VA medical examination reports, 
letters and records both in support of and against the 
appellant's claim.  As discussed previously, the appellant 
currently has several diagnoses associated with his right 
shoulder; and any of these diagnoses would meet the first 
criteria of the secondary service connection test.  As such, 
the remaining question before the Board is whether there is a 
preponderance of the medical evidence that  supports or 
refutes the appellant's assertions that his current right 
shoulder diagnoses were either caused or aggravated by his 
service-connected left shoulder disability or if such 
evidence is in relative equipoise. See Allen v. Brown, supra.  
In favor of the appellant's claim are two letters from a 
private medical provider dated in August 2001 and September 
2001, and a VA medical treatment record dated in March 2004.  
Evidence against the appellant's claim consists of VA 
examination reports submitted by three different medical 
providers dated in April 2000, May 2002, June 2003 and May 
2004.  Thus, five different medical providers have provided 
medical opinions regarding the appellant's claim.  

In comparing and evaluating the various medical opinions 
referenced above (and discussed in detail below), the RO 
determined that the VA medical opinions against the 
appellant's claim were more probative than those provided on 
the appellant's behalf because the April 2000, May 2002, June 
2003 and May 2004 VA examiners had access to the appellant's 
claims file. See August 2002 rating decision, p. 4; May 2004 
Statement of the Case, p. 9; July 2005 Supplemental Statement 
of the Case, 
p. 2.  The RO also found the private medical opinions in 
support of the appellant's claim to be less definitive in 
defining a relationship between the appellant's right and 
left shoulder conditions. Id.  As such, the RO concluded that 
the preponderance of the evidence was against the appellant's 
claim. Id.  Contrary to the RO's interpretation of the 
evidence, the Board finds that three of the VA medical 
opinions contained in the claims file are incomplete for 
purposes of analyzing this appeal since they either fail to 
set forth a specific right shoulder diagnosis that can be 
service-connected or fail to address the issue of 
aggravation.  As such, they are of less probative value than 
the other medical opinions contained in the claims file.  As 
for the two remaining medical opinions (one in favor and one 
against the appellant's claim), the Board finds that these 
opinions are in relative equipoise.  Therefore, reasonable 
doubt mandates that service connection be granted in this 
case.  

According to an August 2001 letter from the appellant's 
treating physician E.M., M.D. (an orthopedic surgeon who 
began treating the appellant in approximately 1996), the 
appellant was initially diagnosed with (1) impingement 
syndrome, (2) rotator cuff problems and (3) mild subluxation 
of the right shoulder that had been aggravated by overuse 
caused by the appellant's service-connected left shoulder 
disability. See August 2006 BVA hearing transcript, pgs. 7-8; 
August 2001 letter from Dr. M. ("The right shoulder I think 
has been aggravated by his left shoulder in that he has been 
using his right shoulder because he must favor the left in 
routine activities of daily living").  In a more detailed 
follow-up letter dated in September 2001, Dr. M. diagnosed 
the appellant only with (1) right shoulder impingement 
syndrome and (2) rotator cuff syndrome.  He reported that the 
appellant's service-connected left shoulder disability caused 
the appellant to use his right shoulder predominantly for 
activities of daily living and work, resulting in a 
significant exacerbation of the symptomatology of his right 
shoulder.  He opined that the difficulty the appellant 
experienced with his right shoulder was an adjunct condition 
caused by the appellant's left shoulder surgery; and that the 
appellant's right shoulder disorders had been "markedly" 
and/or "severely" aggravated by this surgery.  

The Board finds Dr. M.'s September 2001 medical opinion to be 
both probative and persuasive medical evidence in support of 
the appellant's claim on the basis of several factors.  One 
such factor is the relationship between Dr. M. and the 
appellant, in that Dr. M. is an orthopedic surgeon who has 
been seeing the appellant professionally since 1996 for 
shoulder problems. See August 2006 BVA hearing transcript, 
pgs. 7-8.  According to the appellant's testimony, Dr. M. 
performed the appellant's left shoulder surgery; observed the 
manifestations of the appellant's right shoulder 
symptomatology post-left shoulder surgery; and then treated 
the appellant for both his subsequent right and left shoulder 
symptomatology. Id.  Based upon this long-standing 
relationship with the appellant, it seems that Dr. M. is 
uniquely qualified to provide a medical opinion regarding the 
relationship between the appellant's left shoulder disability 
and right shoulder disorders.  However, the Board observes 
that Dr. M.'s opinion was provided without review of the 
claims file; and that Dr. M. did not address the fact that 
the appellant is a right-handed individual who concedes that 
he used his right arm much more than his left arm prior to 
his left shoulder surgery. See May 2004 VA examination 
report, p. 3 ("[The appellant] states that since his injury, 
he uses his right shoulder for most activities.  However, he 
also states that he is right-hand dominant and had used his 
right arm much more than his left prior to this problem").  
To a certain extent, both of these factors weaken Dr. M.'s 
medical opinion.     

Another medical opinion in favor of the appellant's claim is 
set forth in a VA medical record dated in March 2004, in 
which a VA Rheumatologist assessed the appellant with 
recurrent right shoulder pains that were most likely as not 
secondary to overuse to compensate for his left shoulder 
disability.  Although the examiner indicated in the past 
medical history portion of the appellant's record that the 
appellant had "recurrent pain in the right shoulder with 
some early degenerative joint disease and bursitis, most 
likely secondary to overuse to compensate for the left 
shoulder" and had also previously diagnosed the appellant 
with recurrent right shoulder bursitis (November 1999 VA 
medical record), the Board observes that the examiner did not 
actual diagnose the appellant with a specific right shoulder 
disorder in March 2004.  Rather, she indicated only that the 
appellant had recurrent right shoulder pain.  Pain alone, 
without a diagnosed underlying malady or condition, does not 
in and of itself constitute a disability for which service 
connection may be granted. See Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1361 (Fed. Cir. 2001).  As such, the Board 
accords little weight to this medical opinion since the 
examiner did not provide a nexus opinion between a 
specifically diagnosed disorder and the appellant's service-
connected left shoulder disability. 

Evidence against the appellant's claim consists of three VA 
examiner's opinions provided in four VA examination reports 
dated in April 2000, May 2002, June 2003 and May 2004.  
According to an April 2000 examination report provided by a 
VA Doctor of Osteopathy, the appellant's right shoulder MRI 
revealed that he had degenerative changes at the 
acromioclavicular joint. See April 2000 examination report, 
p. 1.  The MRI did not reveal that the appellant had a 
rotator cuff tear. Id.  After obtaining a history from the 
appellant and performing a physical examination, the examiner 
diagnosed the appellant with right shoulder acromioclavicular 
joint degenerative arthritis and recurrent bursitis in the 
right shoulder.  He opined that there was no evidence of a 
causal relationship between the changes of trauma in the 
appellant's left shoulder joint and the changes of 
degenerative joint disease in his right shoulder joint. Id., 
p. 4.  He did not, however, provide an opinion as to whether 
the appellant's service-connected left shoulder disability 
more likely than not aggravated his right shoulder 
degenerative arthritis or bursitis.  As such, his medical 
opinion must also be accorded little probative value to the 
Board's analysis of the appellant's claim since the issue 
before the Board is aggravation, not direct causation, of the 
appellant's right shoulder symptomatology.  

A May 2002 VA opinion provided by a Medical Doctor must also 
be accorded little probative weight for the same reason that 
the Board discounted the April 2000 examination report.  
According to the May 2002 medical report, the appellant was 
diagnosed with right shoulder subacromial bursitis and 
impingement on an intermittent basis for the previous two-
and-a-half years. See May 2002 examination report, p. 3.  The 
examiner opined that it was less likely as not that there was 
any causal relationship between the appellant's right 
shoulder and left shoulder conditions; and that it was less 
likely than not that the appellant's right shoulder problems 
were the result of his left shoulder injury in service. Id.  
However, the Board observes that this examiner, like the 
April 2000 examiner, did not provide an opinion as to whether 
the appellant's service-connected left shoulder disability 
more likely than not aggravated his degenerative disc disease 
or bursitis of the right shoulder.  Therefore, the opinion 
set forth in the May 2002 examination report is of little 
probative value to the analysis of this claim.   

However, the Board observes that the May 2002 Medical Doctor 
examined the appellant again in June 2003.  At that time, the 
examiner reported that the appellant's February 2000 MRI 
report showed signal changes suggestive of acromioclavicular 
joint degeneration and also found that the appellant had 
evidence of right shoulder impingement. See June 2003 VA 
examination report, p. 2.  In regards to these conditions, 
the examiner opined that it was less than likely that the 
appellant's left shoulder disability caused or contributed to 
exacerbation of the appellant's right shoulder disorder.  He 
also stated that it was less than likely that the appellant's 
right shoulder condition manifestations were related 
proximately to his left shoulder condition. Id.  The Board 
finds the June 2003 VA medical opinion to be both probative 
and persuasive medical evidence against the appellant's claim 
since the VA examiner had some familiarity with the appellant 
prior to the June 2003 examination, had access to the 
appellant's claims file and specifically addressed the issue 
of aggravation.  However, the Board observes that the VA 
examiner failed to provide any basis or rationale for his 
opinion that aggravation did not occur in this case; and 
specifically did not address Dr. M.'s September 2001 
contentions that the appellant's right shoulder 
symptomatology had been aggravated by overuse of the 
appellant's right arm.  Both of these factors weaken the 
examiner's opinion.  

The last and most recent medical opinion contained in the 
claims file is also an opinion against the appellant's claim.  
This opinion was provided in May 2004 by a VA orthopedic 
surgeon, whose examination of the appellant's right shoulder 
found no tenderness over the clavicle joints; no swelling 
with prominence over the acromioclavicular joint even though 
the appellant localized the pain he experienced in this area; 
no tenderness over the rotator cuff; and a negative 
impingement sign. See May 2004 examination report, pgs. 3-4.  
Upon review of the appellant's June 2003 right shoulder x-
rays, the examiner also stated that he did not see any 
evidence of acromioclavicular joint arthritis in either the 
x-rays themselves or the appellant's radiology reports.  
After completing his examination, the examiner opined that 
the appellant's service-connected left shoulder disability 
had not aggravated his right shoulder "problem."  In 
support of his opinion, the examiner stated that because the 
appellant is right-hand dominant, he used his right arm much 
more than his left arm even before he injured his left 
shoulder.  As such, the examiner felt that any increase in 
the appellant's use of the right shoulder subsequent to his 
left shoulder injury was not a causative factor in the 
acromioclavicular joint pain that the appellant was 
experiencing.  From this last statement, the Board ascertains 
that the May 2004 examiner diagnosed the appellant's right 
shoulder problem as acromioclavicular joint pain.  However, 
as discussed above, the diagnosis of joint pain is 
insufficient for purposes of a nexus opinion in this case 
since pain alone without a diagnosed underlying condition 
does not in and of itself constitute a disability. Sanchez-
Benitez v. Principi, supra.  As such, the May 2004 medical 
opinion is of little probative value to the Board's analysis.  

In summary, it appears that the claims file essentially 
contains a single private medical opinion provided by an 
Orthopedic Surgeon which supports the appellant's secondary 
service connection claim and a single VA medical opinion 
provided by a Medical Doctor that is against the appellant's 
claim.  Both of these medical opinions have their strengths 
and their weaknesses, as set forth above.  A comparison of 
these strengths and weakness indicates to the Board that 
these two opinions are in relative equipoise to each other; 
and as such, a preponderance of the evidence is not against 
the appellant's claim.  Therefore, reasonable doubt must be 
afforded to the appellant in this case and mandates that his 
claim of entitlement to secondary service connection for 
rotator cuff syndrome and impingement syndrome be granted on 
the basis of aggravation.  

The Board finds for the record that the only disorders for 
which service connection is being granted in this case are 
rotator cuff syndrome and impingement syndrome, since these 
are the diagnoses addressed by Dr. M. in his September 2001 
medical opinion.  Service connection for right shoulder 
degenerative disc disease and bursitis is not warranted since 
neither of these disorders has been related by a medical 
provider to the appellant's service-connected left shoulder 
disability.  In addition, the Board concludes that 
subluxation of the appellant's right shoulder is not a 
disorder that can be service-connected as it is questionable 
whether the appellant presently has such a condition.  In 
this regard, the Board observes that although this disorder 
was referenced in Dr. M.'s August 2001 letter, the doctor 
specifically did not diagnose the appellant with subluxation 
of the right shoulder in his more detailed September 2001 
opinion.  In addition, none of the appellant's other service 
medical records or medical examinations reference right 
shoulder subluxation or link this disorder to the appellant's 
service-connected left shoulder disability.    

Therefore, based on a thorough review of the evidence of 
record and resolving doubt in the favor of the appellant, the 
Board finds that service connection for rotator cuff syndrome 
and impingement syndrome of the right shoulder secondary to 
the appellant's service-connected left shoulder disability is 
warranted, for the reasons discussed above.  In doing so, the 
Board has resolved doubt in the appellant's favor. 


ORDER

Service connection for right shoulder rotator cuff syndrome 
and right shoulder impingement syndrome on the basis of 
aggravation is granted. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


